NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted January 6, 2015 
                                 Decided January 7, 2015 
                                              
                                          Before 
 
                         DIANE P. WOOD, Chief Judge 
                          
                         RICHARD D. CUDAHY, Circuit Judge 
                          
                         JOHN DANIEL TINDER, Circuit Judge 
 
No. 14‐1982 
 
UNITED STATES OF AMERICA,                        Appeal from the United States District 
      Plaintiff‐Appellee,                        Court for the Central District of Illinois.
                                                  
      v.                                         No. 12‐20060‐01 
                                                  
STANCE D. STRONG,                                Michael P. McCuskey, 
      Defendant‐Appellant.                       Judge. 
 
                                          O R D E R 
                                                
        Stance Strong was caught selling crack cocaine to a police informant in Kankakee, 
Illinois, and later pleaded guilty to distributing crack cocaine. See 21 U.S.C. § 841(a)(1). 
The court sentenced him below the guidelines range to 60 months’ imprisonment, the 
statutory minimum. See id. § 841(b)(1)(B). Strong filed a notice of appeal, but his attorney 
asserts that any argument would be frivolous and seeks to withdraw under Anders v. 
California, 386 U.S. 738 (1967). Counsel has submitted a brief that explains the nature of 
the case and addresses the issues that an appeal of this kind might be expected to 
involve. Strong has not responded to our invitation to comment on counsel’s motion. 
See CIR. R. 51(b). Because the analysis in the brief appears to be thorough, we limit our 
No. 14‐1982                                                                            Page 2 
 
review to the subjects that counsel has discussed. See United States v. Bey, 748 F.3d 774, 
776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996). 
        
       First counsel explains that Strong has no interest in challenging his guilty plea 
and thus appropriately omits discussion about the adequacy of the plea colloquy and the 
voluntariness of the plea. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); 
United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002). 
        
       Counsel considers challenging the length of Strong’s sentence but properly 
concludes that to do so would be frivolous. Strong admitted that the count of conviction 
involved at least 28 grams of crack, making his 60‐month prison term the statutory 
minimum, see 21 U.S.C. § 841(b)(1)(B), well less than the correctly calculated guidelines 
range (63 to 78 months based on a total of 167.5 grams and corresponding to an offense 
level of 25, see U.S.S.G. §§ 2D1.1(c)(6) (2013), 3E1.1(a), (b), and Strong’s three 
criminal‐history points, see id. § 4A1.1(c), 4A1.2(c)(1)). A below‐guidelines sentence is 
presumptively reasonable. United States v. Shamah, 624 F.3d 449, 460 (7th Cir. 2010). 
        
       Counsel next considers arguing that Strong should have received relief under the 
“safety valve,” which allows a sentence below the statutory minimum for certain 
nonviolent drug offenses. See 18 U.S.C. § 3553(f); U.S.S.G. § 5C1.2. But counsel rightly 
notes that Strong’s three criminal‐history points made him ineligible for a sentence 
below the statutory minimum, see 18 U.S.C. § 3553(f)(1); U.S.S.G. § 5C1.2(a)(1); Dorsey v. 
United States, 132 S. Ct. 2321, 2337 (2012), so any argument about the safety valve would 
be frivolous. 
        
       The motion to withdraw is GRANTED, and the appeal is DISMISSED.